Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 05/15/2020.
Claims 15-34 are examined in this office action.

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 15, the primary reason for allowance is, the applicants claimed invention disclose tightening tool comprising: a pulse mechanism; a motor; a drive member; a measurement unit; and a processing unit connected to the measurement unit, wherein the motor is configured to drive the drive member, wherein the pulse mechanism is configured to rotate along with the drive member, wherein the measurement unit is configured to measure at least one of an angle, an applied torque, pulse, and time, and wherein the processing unit is configured to control the tightening tool so perform operations comprising: accelerating rotational parts of the tightening tool and the method comprising placing the tightening tool on the fastener; accelerating rotational parts of the tightening tool; limiting a rotational speed of the rotational parts to a first rotational threshold value in revolutions per minute during an initial tightening phase, the first rotational threshold value being set to be in a range of 20% to 80% of a 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
The closest prior art of record includes the following:
Profunser et al. (US 20100263890 A1) teaches a method for detecting whether a fastener is already tightened, using a tightening tool with a pulse mechanism (Abstract), the method comprising: 
placing the tightening tool (1) on the fastener [0045]; 
accelerating rotational parts of the tightening tool [0045]; 
limiting a rotational speed of the rotational parts to a first rotational threshold value in revolutions per minute during an initial tightening phase ([0045]-[0046]),
 the first rotational threshold value being set to be in a range of 20% to 80% of a second rotational threshold value in revolutions per minute needed in a secondary tightening phase to provide a target fastening value for the fastener ([0046] “lower speed is in the range of 10-50% of rated highest speed; see also [0056] “The high speed range is between 50% and 100% of rated highest speed Nmax); detecting 
Profunser et al.  does not disclose detecting that no pulse has occurred and accelerating the rotational parts of the tightening tool up to the second rotational threshold value in response to the detection that no pulse has occurred.
Vogt et al. (US 20170165817 A1) teaches a method for detecting whether a fastener is already tightened, using a tightening tool with a pulse mechanism ((Abstract) and [0007]-0020]), but it doesn’t disclose detecting that no pulse has occurred and accelerating the rotational parts of the tightening tool up to the second rotational threshold value in response to the detection that no pulse has occurred.
BAKER et al. (US 20160318164) teaches power tool (100) for tightening fasteners, comprising an angle measurement means (101) for measuring a rotational angle .alpha. of the fastener, a torque measurement means 102, e.g. a torque sensor arranged between the motor (103) and the tool head (107) of the power tool [0043]. A processing unit (104) is further configured to calculate a rotational speed .omega. of the motor to provide an amount of rotational energy E.sub.r in the power tool, in the form of rotational inertia in the rotatable parts of the tool, to meet the needed tightening energy E.sub.t.
However, it doesn’t disclose detecting that no pulse has occurred and accelerating the rotational parts of the tightening tool up to the second rotational threshold value in response to the detection that no pulse has occurred.

Profunser or Vogt or BAKER, or a combination thereof, teach the invention of the instant application.  Therefore, it would not have been obvious to incorporate the teachings of Profunser with Vogt or BAKER.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731